 


111 HR 293 IH: Homeless Women Veterans and Homeless Veterans with Children Reintegration Grant Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 293 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Buyer (for himself, Mr. Bilirakis, Mr. Boozman, Mr. Lamborn, Mr. Buchanan, Mr. Stearns, and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Labor to carry out a grant program to provide reintegration services through programs and facilities that emphasize services for homeless women veterans and homeless veterans with children. 
 
 
1.Short titleThis Act may be cited as the Homeless Women Veterans and Homeless Veterans with Children Reintegration Grant Act of 2009. 
2.Homeless women veterans and homeless veterans with children reintegration grant program 
(a)Grant programChapter 20 of title 38, United States Code, is amended by inserting after section 2021 the following new section: 
 
2021A.Homeless women veterans and homeless veterans with children reintegration grant program 
(a)GrantsSubject to the availability of appropriations provided for such purpose, the Secretary of Labor shall make grants to program and facilities that the Secretary determines provide dedicated services for homeless women veterans and homeless veterans with children. 
(b)Use of fundsGrants under this section shall be used to provide job training, counseling, placement services (including job readiness and literacy and skills training) and child care services to expedite the reintegration of homeless women veterans and homeless veterans with children into the labor force. 
 (c) Requirement To Monitor Expenditures of Funds 
 (1) The Secretary of Labor shall collect such information as that Secretary considers appropriate to monitor and evaluate the distribution and expenditure of funds appropriated to carry out this section. The information shall include data with respect to the results or outcomes of the services provided to each homeless veteran under this section.  
 (2) Information under paragraph (1) shall be furnished in such form and manner as the Secretary of Labor may specify.   
 (d)  Administration Through the Assistant Secretary of Labor for Veterans' Employment and Training The Secretary of Labor shall carry out this section through the Assistant Secretary of Labor for Veterans' Employment and Training.  
 (e) Biennial Report to Congress The Secretary of Labor shall include as part of the report required under section 2021(d) of this title an evaluation of the grant program under this section, which shall include an evaluation of services furnished to veterans under this section and an analysis of the information collected under subsection (c).  
 (f) Authorization of Appropriations 
 (1) There are authorized to be appropriated to carry out this section $10,000,000 for each fiscal year.  
 (2) Funds appropriated to carry out this section shall remain available until expended. Funds obligated in any fiscal year to carry out this section may be expended in that fiscal year and the succeeding fiscal year.  . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2120 the following new item: 
 
 
2021A. Homeless women veterans and homeless veterans with children reintegration grant program..  
 
